NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

TAPS NAPLES, LLC,                           )
                                            )
       Appellant/Cross-Appellee,            )
                                            )
v.                                          )      Case No. 2D17-1266
                                            )
JAMES DeVITO, individually, and             )
ELIZABETH DeVITO, individually,             )
                                            )
       Appellees,                           )
                                            )
and                                         )
                                            )
THE MERCATO, LLP, a Florida limited         )
liability partnership; MERCATO              )
NAPLES I, LLC, a Delaware limited           )
liability company and managing              )
partner; COLLIER LUTGERT                    )
COMMERCIAL PROPERTIES, LLP, a               )
Florida limited liability partnership and   )
former managing partner; MADISON            )
LUTGERT, LLC, a Florida limited             )
liability company and managing partner;     )
and PR MERCATO, LLC, a Delaware             )
limited liability company;                  )
                                            )
       Appellees/Cross-Appellants.          )
                                            )

Opinion filed May 18, 2018.

Appeal from the Circuit Court for Collier
County; Lauren L. Brodie, Judge.

Duane A. Daiker, C. Philip Campbell, Jr.,
and Timothy C. Garding of Shumaker, Loop
& Kendrick, LLP, Tampa, for Appellant/
Cross-Appellee Taps Naples, LLC.
Scott Stevenson of Wong Fleming, Atlanta,
Georgia, for Appellee/Cross-Appellant PR
Mercato, LLC.

Robert G. Menzies of Fisherbroyles, LLP,
Naples, for Appellees/Cross-Appellants The
Mercato, LLP; Mercato Naples I, LLC; Collier
Lutgert Commercial Properties, LLP; and
Madison Lutgert, LLC.

No appearance for remaining Appellees.



PER CURIAM.


             Affirmed.




LaROSE, C.J., and SILBERMAN and SALARIO, JJ., Concur.




                                         -2-